Citation Nr: 0206880	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 5, 1953 until 
June 16, 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Regional 
Office (RO) that declined to reopen the claim for service 
connection for bilateral hearing loss, and denied service 
connection for residuals of a broken nose.  The Board upheld 
the determinations of the RO in a March 2000 decision.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated May 15, 2001, 
granted the Secretary's Motion for Remand and to Stay 
Proceedings, and vacated the Board's March 2000 decision.  


FINDINGS OF FACT

1.  By an unappealed determination in September 1997, the RO 
declined to reopen a claim for service connection for 
bilateral hearing loss. 

2.  Evidence received since the September 1997 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence by itself 
or in connection with previous submissions is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no clinical evidence establishing that the 
veteran currently has any residuals of a fracture of the 
nose.


CONCLUSIONS OF LAW

1.  The RO's decision of September 1997 which declined to 
reopen the claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  The evidence received since the September 1997 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  Residuals of a broken nose were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims received on or after August 
29, 2001 to reopen a previously finally denied claim based on 
the submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim to reopen was received prior to August 29, 
2001.  The provisions of the VCAA and, to the extent noted, 
the implementing regulations are, accordingly, applicable.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO, by 
the July 1998 rating decision, the statement of the case 
(SOC), and a supplemental statement of the case (SSOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.

Reasonable efforts, including obtaining reconstructed service 
clinical data from the Office of the Surgeon General, were 
made to obtain the veteran's service medical records, 
although they remain unavailable and are presumed to have 
been destroyed in a fire at the National Personnel Records 
Center storage facility.  The veteran has not indicated he is 
in receipt of any private medical treatment.  The VA has 
obtained the veteran's available VA medical treatment 
records.  There is no indication that there exists any 
additional available evidence which has a bearing on this 
case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Several statements from the veteran as well as 
written briefs from his representative are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

I.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss.

A claim for service connection for bilateral hearing loss was 
initially denied by the RO in May 1993 on the basis that 
while the appellant's records had been destroyed in a fire at 
the National Personnel Records Center (NPRC), available 
records from the Office of the Surgeon General showed that he 
was discharged from service on the basis of bilateral 
deafness which had pre-existed service and had not been 
aggravated therein.  Notice of the determination, and the 
appellate rights were issued to the veteran that same month.  
The veteran did not file an appeal; and this decision is 
considered final, except that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  In unappealed 
determinations in July 1994 and September 1997, the RO found 
that new and material evidence had not been received to 
reopen the claim for service connection for bilateral hearing 
loss.  The appellant most recently attempted to reopen his 
claim for service connection in this regard in a claim 
received in January 1998.

As noted above, evidence of record at the time of the 
September 1997 RO decision included information from hospital 
admission cards created by the Army Office of the Surgeon 
General.  A summary of information for the year 1953 
indicates the veteran was seen in June 1953 when the recorded 
diagnosis was bilateral deafness due to degeneration of the 
acoustic nerve.  The diagnosis was noted to have existed 
prior to entry on active military service.  No trauma was 
identified.  It was noted the veteran had been separated from 
service either for, or with, a disability without severance 
pay.  In a response dated in April 1993, the NPRC advised the 
Department of Veterans Affairs (VA) that no service medical 
records were on file, and any such records were presumed to 
have been destroyed in a fire at that facility.  Post service 
evidence of record at the time of the September 1997 RO 
denial also included VA medical treatment reports dated from 
1975 to 1991, and in 1996.  In 1975, it was recorded that an 
audiogram had demonstrated bilateral, moderate sensorineural 
hearing loss greater than on a 1973 test.  These reports note 
the veteran complained of hearing loss since service, in 
April 1987, when he was referred to an ear, nose and throat 
clinic for hearing aids.  Bilateral hearing loss disability 
for VA purposes was clinically demonstrated on audiological 
evaluation in April 1987.  38 C.F.R. § 3.385 (2001).

Evidence received since the September 1997 decision consists 
of VA outpatient clinic records dated in February 1998 
evidencing complaints of, and treatment for, several 
disabilities not pertinent to this appeal.  The veteran did, 
however, indicate that he wanted a hearing aid.  He also 
presented testimony upon personal hearing on appeal in 
January 1999 to the effect that he did not have hearing loss 
upon entry onto active duty, as evidenced by his passing the 
entrance physical examination.  He stated that he only began 
to have a problem with his hearing after he contracted and 
was treated for pneumonia in February or March 1953.  The 
veteran indicated that he received some treatment for 
defective hearing in service and shortly thereafter with his 
private physician, who was deceased, as well as at the VA in 
Durham [North Carolina].

Also of record is a statement dated in November 1999 from a 
physician who wrote that he treated the veteran at his clinic 
beginning in 1958.  It was indicated that the veteran had 
suffered bilateral partial deafness since 1953 after having 
pneumonia in service.  

Analysis

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3rd 1356 (Fed.Cir. 1998).

In order to reopen a claim that is final, new and material 
evidence must be presented since the claim was last finally 
disallowed on any basis, not only since the claim was last 
denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

The Board finds in this instance that while the post-service 
clinical evidence dating from September 1997 was not 
considered by the RO in the rating decision at that time, 
such evidence, considered in conjunction with the record as a 
whole, is merely cumulative and does not relate to the basis 
for the prior final denial.  Indeed, the additional evidence 
provides no findings relative to the onset of current hearing 
impairment.  As such, the additional evidence, considered in 
conjunction with the record as a whole, provides no medical 
support that the veteran's current hearing impairment was not 
a pre-existing condition or that it was aggravated in 
service.  Essentially, there is still no clinical evidence or 
credible basis to find that a hearing loss disability was 
incurred in service, or a pre-existing hearing impairment 
increased in severity on account of any incident of active 
duty, nor has any current hearing loss been related to 
service by credible competent evidence.  Consequently, the 
additional clinical and other evidentiary information which 
has been generated since the September 1997 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  While the November 1999 
letter from the physician suggests that the veteran had a 
hearing loss in service, the fact remains that this statement 
was based on the history provided by the veteran as the 
doctor acknowledged that he first treated the veteran in 
1958, some five years following his discharge from service.  
The statement is inconsistent with the SGO records 
establishing that the veteran was discharged from service due 
to a preexisting bilateral hearing loss.  Accordingly, the 
Board concludes that the proffered evidence is not new and 
material, and does not provide a basis to reopen this claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As well, the Board has carefully noted the statements and 
testimony presented by the veteran attesting to the 
circumstances of hearing loss on account of service.  
However, such statements are not new as they are 
substantially duplicative of assertions made that hearing 
loss was of service onset which were essentially of record at 
the time of the denial of the claim for service connection in 
this regard in September 1997 and upon previous denials of 
the claim.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The record in this instance reflects that none of the 
appellant's medical providers in the record has proposed any 
link between service and the current hearing loss.  
Consequently, there is no competent medical evidence of 
record which establishes a nexus relationship between current 
hearing loss disability and service.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  The appellant's opinion in this matter 
is not competent evidence of the required nexus.  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995.  Therefore, the 
claim is not reopened.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for bilateral hearing loss and an 
explanation as to why his current attempt to reopen the claim 
must fail.  See Graves v. Brown, 9 Vet. App. 172, 173 (1996); 
Robinette, 8 Vet. App. 69, 77-78 (1995).

	II.  Service Connection for Residuals of a Broken Nose

As indicated previously, the veteran's service medical 
records are unavailable and are presumed to have been 
destroyed in a fire at the NPRC storage facility.  The 
limited reconstructed service clinical data from the Office 
of the Surgeon General do not refer to a nose injury.  The 
post-service record is completely silent for any treatment, 
complaints or symptoms referable to nose trauma residuals.  
The appellant testified upon personal hearing on appeal in 
January 1999 that he struck his nose in service while being 
pulled from a hole.  He stated that a bandage was applied, 
but that he was not treated in the infirmary,  He added that 
he did not seek treatment from a doctor at that time, or 
anytime after separation from service.  He said that he had 
not had much of a problem with the nose and that the only 
symptoms he experienced were some congestion sometimes in the 
right nostril.  The appellant related that he had used some 
inhalant in this regard.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Although the veteran claims that he now has nose fracture 
residuals which are of service onset, the record contains no 
competent evidence to support this conclusion.  While service 
medical records are not available, the appellant himself has 
testified that he sought no treatment for nose trauma in 
service or thereafter.  The postservice clinical evidence 
reflects no treatment for nose injury residuals.  
Consequently, even if the veteran did have an injury to the 
nose in service, it must be found that it did not result in a 
chronic disability.  38 C.F.R. § 3.303.  The Board observes 
that there is no competent medical evidence or diagnosis of 
any ratable nose disability at this time for which service 
connection may be established.  The appellant himself has not 
presented any evidence to the contrary.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  

Although the veteran now claims that he indeed has a 
residuals of nose fracture which are of service onset, the 
Board points out that as a lay person who is untrained in the 
field of medicine, he is not competent to provide a medical 
opinion as to this matter.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is denied.

Service connection for residuals of a broken nose is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

